EXHIBT OMNIBUS INCENTIVE AND EQUITY PLAN Michigan Commerce Bancorp Limited Effective as of , 2009 Michigan Commerce Bancorp Limited Omnibus Incentive and Equity Plan ARTICLE 1 PURPOSE The purpose of the Plan is to foster and promote the long-term financial success of the Company and to materially increase shareholder value by (a)providing flexibility to the Company to implement annual and long term incentives that are consistent with the Company’s goals, (b)encouraging and providing for the acquisition of an ownership interest in the Company by Employees, and (c)enabling the Company to attract and retain the services of high quality Employees, Directors and Consultants upon whose judgment, interest and special effort the successful conduct of its operations is largely dependent. All outstanding awards under any pre-spinoff employee stock plans or restricted stock plansattributable to the Employees, as such awards have been or may be modified or equitably adjusted in connection with the spin-off, immediately prior to the effective date of the spin-off are hereby incorporated into this Plan and shall accordingly be treated as Awards under this Plan. However, each such award shall continue to be governed solely by the terms and conditions of the instrument(s) evidencing such grant or issuance, and, except as otherwise expressly provided herein or by the Committee, no provision of this Plan shall affect or otherwise modify the rights or obligations of holders of such incorporated awards. For these awards, the name of the company will be changed to the Company and the shares or equivalents will be converted to or settled in Company shares or equivalents, or cash, as determined by the Committee.Any change to such awards made pursuant to this provision shall comply with Section 409A. ARTICLE 2 DEFINITIONS 2.1Definitions.Whenever used herein, the following terms shall have the respective meanings set forth below: “Act” means the Securities Exchange Act of 1934, as amended from time to time, or any successor thereto, and the applicable rulings and regulations thereunder. “Adjustment Event” means any stock dividend, stock split or share combination of, or extraordinary cash dividend on, the Common Stock or recapitalization, reorganization, merger, consolidation, split-up, spin-off, combination, exchange of shares, warrants or rights offering to purchase Common Stock at a price substantially below Fair Market Value, or other similar event affecting the Common Stock. “Annual Incentive Award” means an Award made pursuant to Article9 with a Performance
